Citation Nr: 0937541	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-28 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excessive of 30 
percent for migraine headaches.

2.  Entitlement to service connection for an acquired 
psychiatric condition, to include posttraumatic stress 
disorder.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a bilateral foot 
condition.

5.  Entitlement to service connection for a left knee 
condition.

6.  Entitlement to service connection for irritable bowel 
syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to September 
1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for PTSD, 
and awarded service connection for migraine headaches with a 
noncompensable evaluation.

In an August 2004 Decision Review Officer (DRO) decision, the 
RO increased the disability evaluation for migraine headaches 
to 30 percent retroactive to the original grant of service 
connection.  The claim remains in appellate status as less 
than the maximum benefit available was awarded.  See AB v. 
Brown, 6 Vet. App. 35 (1993). 

This matter also comes before the Board on appeal from an 
October 2008 rating decision which denied entitlement to 
service connection for conditions of the back, bilateral 
feet, and left knee, and IBS.  The Veteran filed a notice of 
disagreement (NOD) with respect to the denials in April 2009.  
38 C.F.R. § 20.302(a).  However, the RO failed to issue a 
statement of the case (SOC).  Therefore, the Board must 
remand the claims, pending the issuance of an SOC to the 
Veteran and receipt of his timely appeal in response thereto.  
See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The October 2008 rating decision also denied a claim for an 
"unspecified mental condition."  While it was timely 
appealed with the claims noted above, the issue is not listed 
separately on the cover page.  The claim for an unspecified 
mental condition has been recharacterized and grouped with 
the claim for PTSD since the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
essence, the claim was already in appellate status prior to 
the October 2008 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The Veteran contends that he is entitled to service 
connection for an acquired psychiatric condition, to include 
PTSD.  The Board finds this claim must be remanded on 
multiple grounds, to include preparation of a supplemental 
statement of the case (SSOC), VA examination and stressor 
verification.

Service treatment records were associated with the claims 
file after the March 2003 rating decision was issued.  To 
date, these records have not been considered by the RO in the 
first instance.  The service treatment records show the 
Veteran sought treatment in 1984 for anxiety and conflict 
with himself.  A report of medical history dated in April 
1984 noted nervous trouble.  

The Veteran also recently submitted his response to a PTSD 
questionnaire.  See response received in September 2009.  The 
Veteran contends that he has PTSD as a result of the 
following: (1) witnessing the death of his best friend; (2) 
the loss of two children, one by miscarriage and the other 
when the military doctor dropped the baby; and (3) when he 
starting doing military funerals. 

The Board did not seek a waiver of initial RO adjudication of 
the service treatment records and stressor statement as there 
was basis for remand on other grounds,  Thus, it is necessary 
upon Remand, once the other development below is completed, 
that an SSOC be prepared as these records and statement are 
pertinent to the matter on appeal.  38 C.F.R. §§ 19.31, 
20.1304(c)     

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The Board notes that service treatment records dated in 1985, 
previously reviewed by the RO, contain complaints of frequent 
trouble sleeping, depression, and excessive worry.  See 
Repots of medical history dated in April 1985 and August 
1985.  An August 1985 report of medical examination noted a 
history of depression.   
Post-service, the Veteran has been variously diagnosed with 
PTSD, major depressive disorder (MDD), and adjustment 
disorder. 

Given the above stressor statement, complaints of depression, 
worry, and anxiety during active military service, as well as 
the post-service diagnoses of PTSD, MDD and adjustment 
disorder, VA should first attempt to verify the reported 
stressors.  
38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) 
(2008).  Thereafter, the Veteran should be afforded a VA 
examination to determine the etiology of any currently 
diagnosed acquired psychiatric disorder, to include whether 
the Veteran has a valid diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  38 U.S.C.A. § 5103A.
 
With regard to the claim for an evaluation in excess of 30 
percent for the service connected migraine headaches, the 
Board finds that a remand is also necessary in order to 
afford the Veteran a VA examination.  Id.  Specifically, the 
Veteran contends that his migraine headaches have resulted in 
severe economic adaptability due to very frequent and 
completely prostrating attacks so as to warrant a 50 percent 
rating.  The Veteran has submitted a statement that he has 
been unemployed as a result of his migraine headaches since 
December 2003.  See VA Form 21-4138 dated in August 2004.  
Since the last VA examination was dated in December 2003, 
almost six years ago, a re-examination is necessary to verify 
whether there has been an improvement in the Veteran's 
migraine headaches or a material change in disability.  
38 C.F.R. § 3.327(a)

As noted in the Introduction, the RO denied claims of 
entitlement to service connection for conditions of the back, 
bilateral feet, and left knee, and IBS in the October 2008 
rating decision.  The Veteran filed a timely NOD in April 
2009.  See 38 C.F.R. § 20.302(a).  Since it appears there has 
been an initial RO adjudication of the claims and a NOD as to 
their denial, the Veteran is entitled to an SOC, and the 
current lack of an SOC with respect to the service connection 
claims is a procedural defect requiring remand.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2008); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).  After the 
RO has issued the SOC, the claims should be returned to the 
Board only if the Veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Upon Remand, the RO should ensure that all due process 
requirements are met.  The RO should also give the Veteran 
another opportunity to present information and/or evidence 
pertinent to the claims on appeal.  Finally, the RO should 
ensure that it provides the Veteran with notice that meets 
the requirements of the Court's decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain ongoing VA 
treatment records of the Veteran from the 
Bronx VA Medical Center.  All information 
that is not duplicative of evidence 
already received should be associated 
with the claims file.  All requests for 
records and their responses should be 
clearly delineated in the claims folder.  

3.  The Veteran should be provided one 
last opportunity to itemize and provide 
specific information regarding the 
stressor events he alleges occurred in 
service, i.e.  (1) witnessing the death 
of his best friend, (2) the loss of two 
children, one by miscarriage and the 
other when the military doctor dropped 
the baby, and (3) military funerals.  He 
should be asked to identify specific 
dates (within a 60 day period), locations 
and any additional unit numbers to which 
he may have been assigned, as well as the 
name of his friend that died.  

4.  With any additional information 
provided by the Veteran, and with the 
evidence already of record, the RO must 
prepare a summary of the Veteran's 
alleged service stressors.  This summary 
must be prepared regardless of whether 
the Veteran provides an additional 
statement, as requested above.  This 
summary and a copy of the Veteran's DD 
214 and other service personnel records 
should be sent to the United States Army 
and Joint Services Records Research 
Center (JSRRC) or any other appropriate 
record depository. 

5.  Once the development above has been 
completed, the Veteran should undergo a 
VA psychiatric examination to clarify 
whether he has an acquired psychiatric 
disorder, to include PTSD that is related 
to an incident of service or a documented 
stressor during service.  With regard to 
the PTSD aspect of the claim, the RO must 
specify for the psychiatrist the stressor 
or stressors which it has determined that 
the Veteran was exposed to in service and 
the examiner must be instructed to 
consider only those stressors in 
determining whether the Veteran has PTSD.

All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the psychiatrist for review 
in conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.  Adequate reasons and bases for any 
opinion rendered must be provided.

6.  Once the development above has been 
completed¸ the Veteran should be afforded 
a VA neurological examination to 
determine the current nature and severity 
of the service connected migraine 
headaches.  The examiner must expressly 
indicate whether the migraine headaches 
are very frequent, completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  Adequate 
reasons and bases for any opinion 
rendered must be provided.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the Veteran's 
service connection and increased rating 
claims, to include whether "staged" 
ratings are warranted with respect to 
migraine headaches.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  If any benefit 
sought on appeal remains denied, the RO 
must furnish to the Veteran an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
him an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

8.  The RO must provide the Veteran an 
SOC with respect to his claims of 
entitlement to service connection for 
conditions of the back, bilateral feet, 
left knee, and IBS.  The Veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of these issues to 
the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claims should not be certified to the 
Board.  If a substantive appeal is filed 
the claims, subject to current appellate 
procedures, should be returned to the 
Board for further appellate 
consideration, if appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

